DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN106440437A (herein “Wang”).
Wang discloses a cooling system (Fig. 1) comprising: an evaporative condenser (1), a pump cabinet comprising a first branch (between 1 and 5) and a second branch (between 6 and 1), and a heat exchange terminal (6); wherein the first branch comprises a liquid storage tank (2) and a fluorine pump (3), an input end of the liquid storage tank is connected to an output end of the evaporative condenser (input of 2 is connected to output of 1), an output end of the liquid storage tank is connected to an input end of the fluorine pump (output of 2 connected to input of 3), and an output end of the fluorine pump is connected to an input end of the heat exchange terminal (output of 3 connected to input of 6); the second branch comprises a compressor (7), an input end of the compressor is connected to an output end of the heat exchange terminal (output of 6 connected to input of 7), and an output end of the compressor is connected to an input end of the evaporative condenser (output of 7 connected to input of 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of US 2018/0180333 A1 (herein “Sishtla”).
Regarding claim 2, Wang does not disclose a third branch including a make-up pump and a gas tank.
Sishtla discloses a cooling system (Fig. 1) comprising a compressor (22) and a branch which includes a make-up pump (184) and a gas tank (at 300), an output of the make-up pump being connected to an input end of the gas tank (output of 184 connected to input of 300), and an output end of the gas tank is connected to the input end of the compressor (output of 300 connected to input of 22).
Sishtla also discloses that the refrigerant supply flow path may branch off the main flow path at any of several locations appropriate for the particular system configuration.
Therefore, it would have been obvious to one of ordinary skill in the art to attempt modifying the system of Wang to include a third branch, as taught by Sishtla, between the fluorine pump and the compressor in order to allow refrigerant to bypass the heat exchanger at times when more refrigerant is needed to lubricate the compressor than is needed through the heat exchanger.
Regarding claims 3 and 4, the combined teachings do not explicitly disclose that the third branch includes an electrical ball valve nor a check valve. 
However, the examiner takes official notice that the use of ball valves and check valves at virtually any point in a refrigeration circuit in order to - ensure proper flow direction and/or direct flow for different states of operation and/or to allow for maintenance of certain components - is very old and well known in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the third branch with the claimed electronic ball valve and check valve.
Regarding claim 5 and 6, the combined teachings disclose the use of electronic expansion valves (8a, 8) at branches in the circuit after the fluorine pump (3), but do not explicitly disclose that the system includes a fourth branch including a second electrical ball valve and an electronic expansion valve.
Sishtla discloses an additional branch (102) which bypasses other branches such as 122 to provide refrigerant to cool the compressor.
It would have been obvious to one of ordinary skill in the art to modify the refrigerant circuit of the combined teachings with a fourth branch, as taught by Sishtla in, between the expansion valve (8a) and the compressor in order to allow refrigerant to bypass the heat exchanger at times when more refrigerant is needed to cool the compressor than is needed through the heat exchanger.
Additionally, the examiner takes official notice that the use of ball valves at virtually any point in a refrigeration circuit in order to - ensure proper flow direction and/or direct flow for different states of operation and/or to allow for maintenance of certain components - is very old and well known in the art and it would have been obvious to one of ordinary skill in the art to place on in the fourth branch as claimed.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sishtla and US 2022/0034524 A1 (herein “Mori”).
Regarding claim 7, the combined teachings disclose that an input of the heat exchanger is connected to an output of the fluorine pump, and an output end of the heat exchanger is connected to the input end of the compressor.
The combined teachings do not disclose the specifics of the heat exchange terminal.
Mori discloses a refrigerant system including a heat exchange terminal (100) having a back plate (1), a heat exchanger (12), and a fan (17), and a ventilation passage provided in the back plate (seen between Figs. 2 and 3), the heat exchanger and the fan being located in the ventilation passage.
Regarding claim 8, the combined teachings (Wang) disclose the use of a copper pipe aluminum fin heat exchanger.
Regarding claim 9, the combined teachings disclose that the heat exchange terminal further comprises a second electronic expansion valve (Wang: 5) and wherein an input end of the second electronic expansion valve is connected to the output of the fluorine pump (Wang: inlet of 5 connected to outlet of 3), and an output end of the second electronic expansion valve is connected to the input end of the heat exchanger (output of 5 connected to input of 6).
Regarding claim 10, the combined teachings disclose a bypass valve (Wang: 8) and a controller, wherein the bypass valve is connected to the compressor in parallel.
The combined teachings do not explicitly disclose the first and second claimed temperature sensors.
Sishtla discloses that the system includes a controller (900) which may be used with temperature sensors and controllable system components such as valves and the compressor.
It would have been obvious to one of ordinary skill in the art to modify the system of the combined teachings with the controller and sensors taught by Sishtla to determine temperatures at the heat exchangers in order to save energy by bypassing and shutting down the compressor when it is not needed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON T. SCHERMERHORN JR./           Primary Examiner, Art Unit 3763